     Case 1:20-cv-00056 Document 96 Filed 05/21/21 Page 1 of 1 PageID #: 935




                     United States District Court for the Southern
                      District of West Virginia, Bluefield Division
                            Civil Action No. 1:20-CV-00056


Timothy S. Wise,
Plaintiff                                )
v.                                       )            Notice of Appeal
C. Maruka, et al.,                       )
Defendants.                              )


      Notice is hereby given that plaintiff in the above named case, Timothy S.
Wise, hereby appeals to the 4th Circuit United States Court of Appeals, from the
dismissal of Case No. 1:20-CV-00056, entered on March 25, 2021.
       Submitted this 21 day of May, 2021 by my hand, Timothy S. Wise, pro se
litigant in above captioned case.
                                         Address: 2848 Dresden Square Drive
                                         Atlanta, GA 30341
